DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 12/30/2020.
Claims 1-26 are pending and have been considered below.

Examiner’s Statement of Reasons for Allowance
Claims 1-26 are considered allowable when reading the claims in light of the specification.  The prior arts of record do not teach or reasonably suggest the combination of the limitations specified in the independent claims 1, 13, 25 and 26.
The closest prior arts are:
Gunturi (US 20050163107) teaches a pipeline processing method for processing a received packet.  a method that includes registering a procedure associated with an event, in response to an instruction included in source code for an upstream component, at downstream component in a packet processing pipeline.  The method also includes processing a received packet at the upstream component executing on a first engine, and processing the packet at the downstream component executing on a second engine after the processing of the received packet at the upstream component.  The processing at the downstream component includes determining occurrence of the at least one 
Ayyapureddi (US 20200174866) teaches the pipeline component 380 may be configured to store information about the nonvolatile memory array 340.  In the context of computing, a pipeline may refer to a set of data processing components connected in series, where an output of one component is an input of the next component.  The pipeline component 380 may be an asynchronous pipeline that may operate based on a handshake signal between data processing components instead of a clock signal as in a synchronous pipeline.  In some examples, the pipeline component 380 may be part of the address component 360.  In some examples, the pipeline component 380 may operate in conjunction with the address component (see at least paragraph [0092]).  A memory device 110 may be an independent device or component that is configured to be in communication with other components of the system 100 and provide physical memory addresses/space to potentially be used or referenced by the system 100 (see at least paragraph [0025]).
Holmberg (US20130124193) teaches embodiments such as that shown in FIG. 3 and FIG. 6 may have one or more noteworthy features.  First, they have linear scalability.  The worker 302 downloads Java code from the application 108a for the processing components of the pipeline specified in the task, then executes the pipeline on the document in memory.  The processing happens on the worker's local machine, in the local address space, The last component in the pipeline typically sends the result data of the pipeline processing to some destination, e.g. back to the application 108 or to the document collection repository 106 (see at least paragraphs [0133-0134]).
Baker (US 6594735) teaches a high availability computing system having multiple processing elements capable of simultaneous execution of multiple software programs and seamless software upgrades is disclosed.  The system comprises multiple processing elements, each processing element capable of accessing memory at processing element memory addresses; and multiple memory modules each having a plurality of alterable memory units, each memory unit identified by a system memory address within a defined address space.  The system further includes a memory element interface in communication with each of the memory elements permitting alteration of the defined address space for the memory element. An address mapper is interconnected between each of the processing elements and at least one of the memory elements.  The address mapper is capable of mapping a processing element memory address to a global memory address within a defined address space.  Thus, the system may allocate memory addresses used by a single one of the memory elements to an address space used by only a single processing element.  The system further has access ports to each of the memory elements, thus allowing the single processing element limited access to other memory modules.  Conversely, other processing elements may have 
Applicant’s claimed invention is deemed allowable over the cited prior arts above as the prior arts do not teach the combination of the limitations specified in the independent claim 1:
“wherein each of the components except the terminal component is configured to communicate, to at least one subsequent pipeline component via the address space, a handoff comprising state information of the component producing the handoff and data for processing by at least one subsequent component, the handoffs being persistent in memory so that processing can resume following an interruption without loss of data or state along the at least one pipeline”
Similar concepts are also capture in the independents 13, 25 and 26 and therefore are allowed for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191